 

Case 1:20-cv-08042-PKC Document 41-7 Filed 07/01/20 Page 1of1

 

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

LINDA FAIRSTEIN, }
}
Plaintiff, k Case No: 2:20-cv-00180-TPB-NPM
I
vw f
}
NETFLIX, INC. AVA DUVERNAY, }
and ATTICA LOCKE, }
I
}
Defendants _

 

DECLARATION OF ROBERT NUGENT

 

1, Robert Nugent, declare as follows:

t. I currently reside in the state of New York.
Z. I will not be inconvenienced and will willingly travel to Fort Myers, Florida ta
testify at the trial in this action without the need for a court ordered subpoena,

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed on this ig day of June. 2020. ,

ROBERT NUGENT)

{13S84-0ON LG ISIN | i
